522 F.2d 1274
UNITED STATES of America, Plaintiff-Appellee,v.Robert Lee NOBLES, Defendant-Appellant.
No. 73-2280.
United States Court of Appeals,Ninth Circuit.
Sept. 24, 1975.

Nicholas R. Allis, Deputy Federal Public Defender, Los Angeles, Cal.  (argued), for defendant-appellant.
Darrell McIntyre, Asst. U. S. Atty.  (argued), Los Angeles, Cal., for plaintiff-appellee.
OPINION
Before ELY and KILKENNY, Circuit Judges, and ENRIGHT,* District Judge.
PER CURIAM:


1
Pursuant to the decision of the Supreme Court of the United States, dated June 23, 1975, the judgment of the District Court is affirmed.  United States v. Nobles, --- U.S. ---, 95 S.Ct. 2160, 45 L.Ed.2d 141 (1975), rev'g United States v. Brown, 501 F.2d 146, 150-157 (9th Cir. 1974).  The panel has reconsidered all issues raised by the appellant, and finds no grounds for reversal.



*
 The Honorable William B. Enright, United States District Judge for the Southern District of California, sitting by designation